[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CHARGING ORDER
The plaintiff's application for a charging order having been duly heard, it is hereby ordered that the interest of the defendant Robert A. Ginsburg in the Connecticut limited liability company known as Jai Alai Associates, LLC, located at 311 Old Gate Lane, Milford, Connecticut is hereby charged with the payment of the judgment entered in this civil action. Jai Alai Associates, LLC shall promptly remit to the plaintiff all the distributions of cash, profits and assets of the limited liability company to which the defendant Robert A. Ginsburg would otherwise be entitled until said judgment is satisfied.
BY THE COURT Judde John M. Alander